The defendant, a married woman, was indicted by the grand jury of Monroe county for the crime of forgery in the second degree. The case was tried in the County Court, and upon the first trial the jury disagreed, but upon the second trial the defendant was found guilty and sentenced to the penitentiary for the term of one year. The Appellate Division in the fourth department affirmed the judgment of conviction, and the defendant has appealed to this court.
The printed record in the case is very confusing. It contains much matter that was irrelevant to the issue on trial. There is incorporated in it extracts from the minutes of the first trial and frequent references to the evidence then given. This may be unavoidable where there has been two trials of a case, but there would seem to be no reason for encumbering the record by long and extended arguments of counsel every time an objection is made, or with the opinion of the court at length in passing upon the objections.
The issue, primarily, was a very simple one, although in *Page 438 
the course of the trial it was involved in much intricacy. The defendant was charged with having forged the name of Martin Davis to a promissory note for $1,200, which note she procured to be discounted at the Commercial Bank of Rochester. The indictment contains two counts; one for forging the name as indorser, and the other for uttering the note so indorsed to the bank with intent to defraud. The verdict was general and the import of it is that the defendant not only forged the name of Davis, but uttered the spurious paper to the bank with intent to defraud. Davis was an attorney and counselor at law, and a close intimate friend of the defendant and her husband. He had practically been a member of the family and made their house his home while in the city. His close and intimate relations with the defendant and her husband is one of the facts that is admitted in the record. He had frequently indorsed the defendant's paper prior to the occasion in question, and some or all of that paper was unpaid at the time of the trial of this case. The defendant went to the office of Davis and procured him to draw the body of the note in question; that is to say, he used a printed blank, such as is to be found in banks, and filled it out for the defendant and delivered it to her unexecuted. The note is in the following words:
"Traders National Bank, Rochester, N.Y. $1200.00. Rochester, N Y, Sept. 17th, 1900. Three months after date I promise to pay to the order of Harriet E. Wells twelve hundred dollars at the Commercial Bank, Rochester, N.Y. For value. (Signed) Alice M. Weaver. (Indorsed) Harriet E. Wells, Martin Davis."
Harriet E. Wells, the other indorser, was the mother of the defendant, and it appeared that the defendant and her mother had been formerly possessed of considerable property, but that their affairs had of late become involved and considerable of their paper, containing the indorsements of Davis, of Mrs. Wells, the defendant's mother, and of S.J. Weaver, the defendant's husband, had been discounted from time to time in the Rochester banks. *Page 439 
There was no dispute about the fact that the indorsement of Davis on the note in question was not in his handwriting. His name was placed upon the note by the defendant without first obtaining any express authority from him to do so. The defense was that under all the circumstances connected with the making of the note and the use to be made and which actually was made of its proceeds, there was an absence of wrongful or guilty intent on the part of the defendant in signing Davis' name. The defendant testified, substantially, that she thought she had the right to use Davis' name upon the paper, and her assertion in that respect had some color of truth from the past intimate relations of the parties. She says that after Davis drew the note for her she indorsed her mother's name upon it, supposing she had authority to do so, and in this she is corroborated by the testimony of her mother on the stand. She then took the note to the bank, and one of the bank officers said to her that he wanted the name of Davis upon it, whereupon she went to Davis' office twice, and not finding him in she wrote his name upon the back of the paper, supposing it was all right and she had the authority to do so. The money obtained upon the note, or at least a thousand dollars of it, was paid over by the defendant to her husband to take up another note at the bank upon which his name appeared as indorser. It seems that at or about this time the defendant and her husband became involved in some domestic troubles and he commenced an action for a separation from her, wherein it was claimed, as one of the grounds of the action to be relieved from his wife, that she had been guilty of forgery. Davis was sworn as a witness and testified on cross-examination that he had advised her husband not to pay the note. He was questioned at great length by the defendant's counsel in regard to his relations with her husband, and as to his habit of indorsing paper for the defendant and the purposes for which the money was raised.
The question that was submitted to the jury was whether the defendant in placing the name of Davis upon the note in question acted in good faith, honestly believing that she had *Page 440 
the right to do so and with respect to the intent to defraud. In this respect the case resembles that of People v. Wiman
(148 N.Y. 29). The testimony of the defendant upon direct and cross-examination is somewhat conflicting and different inferences may doubtless be drawn from her statements, but since the jury was required to pass upon the question of her good faith and of her honest belief in the right to place the name of Davis upon the paper, that issue should have gone to the jury unprejudiced by matters foreign to the issue. In this respect I think the trial was not quite fair to the defendant. Upon the redirect examination of Davis by the district attorney he was asked that if at the time he advised the husband not to pay the note in question, there were other notes talked of and which the witness took into consideration in giving that advice. This was objected to by defendant's counsel as incompetent and collateral, and that it tended to prove another and distinct offense. The court stated that it would allow it for the purpose of showing whether the motive of the witness in giving the advice was a proper motive, or whether he was actuated by a sinister or improper motive towards the woman. The defendant's counsel excepted to the witness' answer. "I had in my mind this $1,200 note of the Commercial Bank, a $5,000 forged note at the Traders' Bank, a $1,000 forged note at the Traders' Bank, the notes which I had endorsed generally and whatever accounts Mrs. Weaver had outstanding." The court then said: "I think I must strike out of the statement the characterization of those notes as forged notes. The jury will disregard the characterization of those other notes as forged notes." This direction of the court was perhaps all that could be done to correct the record with respect to the statement volunteered by the witness, and if the subject had rested there no legal error could have been predicated upon it. But after some further examination of the witness the district attorney produced the $5,000 note referred to that bore the name of the defendant as maker and her mother, Harriet E. Wells, Martin Davis and S.J. Weaver as *Page 441 
indorsers. He questioned the witness about having talked with the defendant in regard to this note, and then asked if the name appearing upon the note was his signature. This was objected to as tending to prove a distinct and different charge against the defendant. The objection was overruled, an exception taken, and the witness answered that it was not. He further testified, under objection and exception, that he never authorized the defendant to sign his name to the $5,000 note.
The note was introduced in evidence the court remarking in answer to defendant's objection that it was received only on the question of the intent with which the defendant put Davis' name on the $1,200 note. That, of course, was the only issue in the case. From that time forward, during the progress of the trial, the $5,000 note and the $1,200 note were referred to as forgeries. Defendant's counsel made some strenuous objections to the characterization, and the court at one stage of the trial stated "that a person guilty of forgery was defined by the statute to be `a person who forges a note with intent to defraud;' that the statute seems to use the word `forgery' as a general term, referring to the signing of another's name." He added: "I do not think the use of the term carries with it the implication of the intent to defraud, because the statute uses the word `forgery' and inserting thereafter `with intent to defraud,' thereby implying that there might be a name forged without intent to defraud." It was nowhere admitted by the defendant that she had forged any note, and the genuineness of the indorsements of Davis and defendant's husband and mother upon this note and upon other notes of the same character was made an issue at the trial. Of course if they were claimed to be forged, proof of that claim became necessarily a part of the trial, and the defendant was not only compelled to defend herself against the only charge for which she was tried, that is to say, the $1,200 note, but also against the charge that she had forged not only the name of Davis upon the $5,000 note, but the names of her mother and husband as well, and not only upon that note but upon other notes of like character. *Page 442 
The question is whether this method of treating a single charge of forgery against the defendant was legitimate and proper. It is perfectly evident that the case went to the jury for them to pass, not only upon the character of Davis' indorsement upon the $1,200 note, but upon his indorsement and that of the mother and husband of the defendant upon the other notes as well. Whatever the technical or statutory definition of the word "forgery" may be, we must consider the introduction in evidence of these notes other than the $5,000 note and the character of the several indorsements upon them, followed by testimony that the indorsers did not sign or authorize the defendant to sign their names and reference to them throughout the trial as forgeries with respect to its probable effect upon the minds of the jury.
The defendant was on trial for forging the $1,200 note and no other, and that the evidence referred to with respect to the forging of the other notes must have had a very prejudicial effect upon the defendant's case cannot be doubted. Not only the $5,000 note, which may have been admissible, but other notes, some of which were claimed to be forgeries, went to the jury. The $5,000 note was so connected with the note charged in the indictment to be forged that it may have been admissible on the question of intent in uttering the $1,200 note. (People v.Everhardt, 104 N.Y. 591.) It is clear that upon the single issue raised by the defendant, namely, that there was no intent on her part to defraud, that she acted in good faith and in the honest belief that she had a right to do what she did, this testimony as to the other indorsements must have greatly embarrassed the defendant upon the trial of the only issue in the case, and must have tended to prejudice and mislead the jury.
In Coleman v. People (55 N.Y. 81) it is said: "The general rule is against receiving evidence of another offense. A person cannot be convicted of one offense upon proof that he committed another, however persuasive in a moral point of view such evidence may be. It would be easier to believe a person guilty of one crime if it was known that he had committed *Page 443 
another of a similar character, or, indeed, of any character, but the injustice of such a rule in courts of justice is apparent. It would lead to convictions, upon the particular charge made, by proof of other acts in no way connected with it, and to uniting evidence of several offenses to produce conviction for a single one." (People v. Corbin, 56 N.Y. 363.)
In People v. Sharp (107 N.Y. 427) it was said: "The general rule is that when a man is put upon trial for one offense he is to be convicted, if at all, by evidence which shows that he is guilty of that offense alone, and that, under ordinary circumstances, proof of his guilt of one or a score of other offenses in his lifetime is wholly excluded. This question has been elaborately treated in a recent case in this court in which the same views were expressed." (People v. Molineux, 168 N.Y. 264. )
The case was submitted to the jury under instructions from the court that they must pass upon the truth of the defendant's testimony to the effect that she believed she had the right to place Davis' name upon the note as indorser. The language of the court was: "She says she believed she had that right. In determining whether that is a frank, honest statement, whether she did have that belief, it is right for you to take into account the fact that she and Davis had never had any conversation touching, or giving to her, any such liberty. She says she believed she had that right, and when you come to consider whether she actually did believe that, you have a right to consider whether the circumstances of this case would have given any rational person any such belief. Put your good, common, every day sense on that question, and determine whether it is true that this woman actually and honestly believed that she had the right to use Martin Davis' name as indorser." This question having been submitted to the jury, it should not have been prejudiced in their minds by proof, under objection, of the commission of other crimes not related to the one charged. The jury might not have believed the testimony in any event, but no one has a *Page 444 
right to say that it was impossible for them to attribute good faith and an honest purpose to the defendant. But when the case was prejudiced and loaded down with proof of the forgery of numerous other signatures upon commercial paper, there was no longer any chance for the defendant with the jury, and in perusing the record it is quite difficult, when we lay aside the charge in the indictment, to tell whether the defendant was on trial for the forgery of the $1,200 note, or the other notes referred to.
In another aspect of the case the trial was not entirely fair to the defendant. The situation was exceptional and peculiar. On the face of the record the conclusion is possible that the debt for which these various notes were given at the bank was for household expenses and, therefore, prima facie the debt of the husband and not of the wife. Under such a state of facts the wife might very well have had ample authority, or believed she had, to use her husband's name in procuring money for the payment of the obligations. She may not have had any such authority in fact, but the question is whether she honestly believed that she had, and in view of her relations to the household, and the close and intimate relations of Davis to that household, it is not absolutely inconceivable that she may have acted under a mistaken impression as to her power, and if that were so, as the learned trial judge ruled and charged, the guilty intent would be absent from the transaction.
When proof of other crimes is introduced by the People to prove that the defendant is guilty of the particular crime charged, the multiplication of issues is a necessary consequence, and if it was competent, under any view of the case, for the People to prove that the defendant was guilty of forging other notes than the one described in the indictment, then it was certainly competent for her to give proof to show that they were not forgeries in any legal sense. The origin and consideration of these notes had a bearing upon that question, and she had the right to go into the details and circumstances of each transaction. The mere fact that she *Page 445 
was permitted to state in a general way that the consideration was for the expenses of the household, and, therefore, the debt of the husband, does not answer the objection, since the jury might not have credited such a general statement. She had the right to fortify her testimony by stating the origin and purpose of each particular note and the relation of the husband to the same as the head of the house and of Davis as an inmate of the family. This would doubtless involve inquiries that would have but little relation to the particular issue presented by the indictment. But since the People were permitted to give the general statement that the notes were forged, the defendant was entitled to give all the particulars which culminated in the discount of the notes at the bank. The defendant, I think, was unduly restricted by the rulings of the learned trial judge in this respect, since while he admitted the defendant's general statement, he rejected proof of the facts which might support her general conclusions. These several rulings are involved in this appeal, since they are presented by numerous objections and exceptions.
There were one or two passages in the charge that I think were erroneous and prejudicial to the defendant. The general question that the court submitted to the jury was whether the defendant honestly believed when she wrote the name of Davis upon the note she had the authority or the right to do so, and whether in placing his signature upon the note she acted in good faith and without any criminal intent. After submitting that question to the jury the learned trial judge proceeded as follows: "Now, gentlemen of the jury, did the defendant honestly believe that she had the right to use Davis' name as indorser? I must say to you, gentlemen, that there is not one particle of evidence in this case from beginning to end tending to prove that she did have the right to use Martin Davis' name as indorser." After this statement there was but little use in saying to the jury that they were at liberty to look for the evidence in the record if they could find it. It was a clear, plain and strong expression of opinion on the part of the learned trial judge that there was no evidence for the *Page 446 
consideration of the jury upon a vital question in the case. That portion of the charge was excepted to by the defendant's counsel, and this exception is one of the grounds alleged for the reversal of the judgment. It is not competent for the trial judge in any case to instruct the jury that there is no evidence in the case that would justify the acquittal of the defendant. If that practice is to be sanctioned we must go further and hold that the trial judge in such case may order a verdict of guilty. But the question whether a criminal act has been committed in any case, and whether, if committed, it was accompanied by the indispensable criminal intent, is a question for the jury, and that part of the charge quoted, in effect, took the whole question from the jury and was equivalent to a direction to find the defendant guilty.
The learned trial judge also addressed the jury in these words: "Now, gentlemen, the court cannot direct you to find the defendant guilty. That would be an invasion of your jurisdiction. I cannot even suggest to you that you find her guilty. I must leave the whole matter upon your consciences and upon your intelligence. But I am permitted to say that in judging whether Mrs. Weaver intended to defraud the bank or not, you have the right to use that presumption which exists that the person intends the ordinary result and consequences of his act." But after the learned trial judge had told the jury that there was not one particle of evidence to support her defense, there would seem to be no great difficulty in suggesting to the jury in plainer terms that they ought to find the defendant guilty. I think that both of the passages quoted in effect took the whole case from the jury and amounted practically to a suggestion to the jury that they ought to return a verdict of guilty.
The judgment should be reversed and a new trial granted.